Title: From Thomas Jefferson to John Strode, 9 July 1803
From: Jefferson, Thomas
To: Strode, John


          
            Dear Sir
            Washington July 9. 1803.
          
          Three days ago I answered your friendly letter of the 26th. June and mentioned that I should probably leave this place on the 25th. I now think I shall leave it on the 24th. & be with you on the 25th. if nothing unforeseen happens. I last night recieved from my daughter Eppes a letter informing me she should then be at the Louisa springs, which will induce me to go by them, and the rather as it may give me an opportunity of exploring the road from the Raccoon ford towards Boswell’s old place, & so on to the old well on the 3. notched road, James river &c. I think you once told me you had a friend residing perhaps at Porter’s mill or near there, who would know of the ways leading towards Boswell’s & the springs, or could easily acquire the knolege. if you could by letter obtain information from him whether there be a road leading from the Raccoon ford towards Boswell’s old place or the Louisa springs, and some account of it, before I have the pleasure of seeing you, I could on recieving it when I meet you, decide whether I would attempt to go along it. the state of the road, stages, or farmer’s houses distances, whether hilley or level, open or embarrassed with trees &c are the material circumstances. Accept my salutations & respects.
          
            Th: Jefferson
          
        